Exhibit LINN ENERGY ANNOUNCES RESULTS FOR THIRD QUARTER 2009 Houston, Texas, November4, 2009 – LINN Energy, LLC (NASDAQ: LINE) announced today financial and operating results for the three months and nine months ended September30, 2009, and its outlook for the remainder of the year.The Company highlights the following significant achievements: · Average production at the high end of the Company’s guidance range of 217 million cubic feet of natural gas equivalent per day (MMcfe/d), compared to mid-point guidance of 212 MMcfe/d; · Lease operating expenses of $1.67 per thousand cubic feet of natural gas equivalent (Mcfe), compared to mid-point guidance of $1.69 per Mcfe; · Adjusted EBITDA of $142 million, compared to mid-point guidance of $136 million; · Distribution coverage ratio of 1.09x, compared to mid-point guidance of 1.01x; · Completion in October 2009 of a public equity offering for total net proceeds of $181 million; · Undrawn capacity of $595 million, including available cash, as of October31, 2009, and no change to the Company’s previous $1.64 billion borrowing base; and · Closing of two asset acquisitions in the Permian Basin for a combined contract price of $118 million. “We are very pleased with our third quarter results and our strategic entry into the Permian Basin, which we plan to develop into a core area for the Company,” said MichaelC. Linn, Chairman and Chief Executive Officer.“With the completion of our recent equity offering, we are well positioned to continue growing the Company by capitalizing on future accretive acquisition opportunities.” Third Quarter 2009 Results (From Continuing Operations) Average production was 217 MMcfe/d for the third quarter 2009, compared to 219 MMcfe/d for the second quarter 2009.Oil, natural gas and natural gas liquids revenues for the third quarter 2009 were approximately $103 million and realized gains from hedge revenues were $97 million.For the second quarter 2009, oil, natural gas and natural gas liquids revenues were approximately $92 million and realized gains from hedge revenues were $111 million.Lease operating expenses for the third quarter 2009 were approximately $33 million, or $1.67 per Mcfe, which was consistent with the $33 million, or $1.67 per Mcfe, in the second quarter 2009.Transportation expenses and production and ad valorem taxes increased during the third quarter 2009 to $12.3 million, or $0.62 per unit, compared to $10.4 million, or $0.53 per unit, during the second quarter 2009, due primarily to higher commodity prices. LINN
